           Case 1:19-cv-02784-JPC Document 37 Filed 10/05/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       10/05/2020
---------------------------------------------------------------------- X
Raul Torres,                                                           :
                                    Plaintiff,                         :
                                                                       :    19-CV-2784 (L) (JPC)
                  -v-                                                  :
                                                                       :        NOTICE OF
United States of America,                                              :      REASSIGNMENT
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X
---------------------------------------------------------------------- X
Cheikh Ndiaye,                                                         :
                                    Plaintiff,                         :   19-CV-7388 (CON) (JPC)
                                                                       :
                  -v-                                                  :        NOTICE OF
                                                                       :      REASSIGNMENT
United States of America et al.,                                       :
                                                                       :
                                    Defendants.                        :
---------------------------------------------------------------------- X
---------------------------------------------------------------------- X
Angel Torres,                                                          :
                                    Plaintiff,                         :   19-CV-9098 (CON) (JPC)
                                                                       :
                  -v-                                                  :        NOTICE OF
                                                                       :      REASSIGNMENT
United States of America et al.,                                       :
                                                                       :
                                    Defendants.                        :
---------------------------------------------------------------------- X
---------------------------------------------------------------------- X
Jean Compas et al.,                                                    :
                                    Plaintiffs,                        :   20-CV-477 (CON) (JPC)
                                                                       :
                  -v-                                                  :        NOTICE OF
                                                                       :      REASSIGNMENT
United States of America,                                              :
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        These consolidated cases have been reassigned to the undersigned. Unless and until the

Court orders otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding
             Case 1:19-cv-02784-JPC Document 37 Filed 10/05/20 Page 2 of 4


the cases’ reassignment. Any currently scheduled conference or oral argument before this Court is

adjourned pending further order of this Court, but any conference or oral argument before the

Magistrate Judge will proceed as ordered. All counsel must familiarize themselves with the

Court’s Individual Rules, which are available at https://www.nysd.uscourts.gov/hon-john-p-

cronan.

        Additionally, within three weeks of the filing of this Order, all parties are hereby

ORDERED to file on ECF a joint letter, described below, updating the Court on the status of these

cases. The joint letter shall not exceed ten (10) pages, and shall provide the following information,

to the extent it is relevant, in separate paragraphs:

        1.       Names of counsel and current contact information, if different from the information

                 currently reflected on the docket;

        2.       A brief statement of the nature of the cases and/or the principal defenses thereto;

        3.       A brief explanation of why jurisdiction and venue lie in this Court. In any action

                 in which subject matter jurisdiction is founded on diversity of citizenship pursuant

                 to Title 28, United States Code, Section 1332, the letter must explain the basis for

                 the parties’ belief that diversity of citizenship exists.       Where any party is a

                 corporation, the letter shall state both the place of incorporation and the principal

                 place of business. In cases where any party is a partnership, limited partnership,

                 limited liability company, or trust, the letter shall state the citizenship of each of the

                 entity’s members, shareholders, partners, and/or trustees;

        4.       A statement of all existing deadlines, due dates, and/or cut-off dates;

        5.       A statement of any previously scheduled conference dates with the Court that have

                 not yet occurred and the matters that were to be discussed;

        6.       A brief description of any outstanding motions, including the date of the motion

                                                     2
            Case 1:19-cv-02784-JPC Document 37 Filed 10/05/20 Page 3 of 4


                and the nature of the relief sought;

       7.       A statement and description of any pending appeals;

       8.       A detailed statement of all discovery undertaken to date, including how many

                depositions each party has taken and what, if any, discovery remains that is essential

                for the parties to engage in meaningful settlement negotiations;

       9.       A statement of whether the parties have discussed the use of alternate dispute

                resolution mechanisms and indicating whether the parties believe that (a) a

                settlement conference before a Magistrate Judge; (b) participation in the District’s

                Mediation Program; and/or (c) retention of a privately retained mediator would be

                appropriate and, if so, when in the case (e.g., within the next sixty days, after the

                deposition of plaintiff is completed, after the close of fact discovery, etc.) the use

                of such a mechanism would be appropriate;

       10.      An estimate of the length of trial; and

       11.      Any other information that the parties believe may assist the Court in advancing

                the cases to settlement or trial, including, but not limited to, a description of any

                dispositive or novel issue raised by these cases.

       If any of these cases has been settled or otherwise terminated, counsel are not required to

submit such letter or to appear, provided that a stipulation of discontinuance, voluntary dismissal,

or other proof of termination is filed on the docket prior to the joint letter submission deadline,

using the appropriate ECF Filing Event. See SDNY ECF Rules & Instructions §§ 13.17-13.19,

available at http://nysd.uscourts.gov/ecf_filing.php. In accordance with the Court’s Individual

Rules and Practices, requests for extensions or adjournment may be made only by letter-motion

filed on ECF and must be received at least 48 hours before the deadline or scheduled appearance,

absent compelling circumstances. The written submission must state (1) the original date(s) set

                                                  3
          Case 1:19-cv-02784-JPC Document 37 Filed 10/05/20 Page 4 of 4


for the appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request;

(3) the number of previous requests for adjournment or extension; (4) whether these previous

requests were granted or denied; and (5) whether opposing counsel consents, and, if not, the

reasons given by opposing counsel for refusing to consent.

       SO ORDERED.

Dated: October 5, 2020                              __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                4
